IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-40272
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GLENN EARL SCOTT,

                                          Defendant-Appellant.

                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:96CR110-1
                          - - - - - - - - - -

                          November 16, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Glen Earl Scott appeals from his conviction by jury verdict

for two counts of possession with intent to distribute cocaine

base.    Scott contends that the evidence was insufficient to

support his conviction.    Because Scott moved for a judgment of

acquittal at the close of the Government’s evidence and in a

postverdict motion, we view all of the evidence and reasonable

inferences drawn therefrom in the light most favorable to the

Government and affirm the verdict only if a rational trier of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40272
                                 -2-

fact could have found the essential elements of the crime beyond

a reasonable doubt.    United States v. Brown, 29 F.3d 953, 958

(5th Cir. 1994); see also United States v. Cheramie, 51 F.3d 538,

542 (5th Cir. 1995).   The Government must prove three elements in

order to sustain a conviction for possession with intent to

distribute a controlled substance: (1) the defendant knowingly

(2) possessed the controlled substance (3) with the intent to

distribute.   United States v. Lopez, 979 F.2d 1024, 1031 (5th

Cir. 1992).

     Based on the substantial amount of testimonial evidence

indicating that Scott had actually dispensed a quantity of crack

cocaine to an undercover police officer on one occasion and had

possessed a pill bottle filled with approximately 25 rocks of

crack cocaine when arrested for public intoxication, a rational

jury could have found that Scott had knowingly possessed the

cocaine base with intent to distribute on both occasions.

     AFFIRMED.